DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antier et al. (US 2009/0184082 A1).
Re: Claim 1-2, Antier discloses the claimed invention including a cap (4) arranged configured to interact with a neck (1), said cap comprising:
an inner wall portion (41) (Figs. 1-2); and
at least one cutting element (412) projecting radially inwards from the inner wall portion, said at least one cutting element having a hinge portion (4121) connected to the inner wall portion, and a cutting portion (4122) extending radially inwards from said hinge portion (52) (Figs. 1-2);
wherein a first axial thickness of the hinge portion is less than a second axial thickness of the cutting portion (Para. 51, edge cutting portion is thicker 
Re: Claim 3, Antier disclose the claimed invention except for specifying the thickness of the hinge portion. However, Antier states the hinge portion is of a reduced thickness (para. 51), and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hinge portion thickness of .3 to .5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Re: Claim 4, Antier discloses the claimed invention including the at least one cutting element comprises between 1 and 7 cutting elements (Figs. 1-2, at least one cutting element depicted).
Re: Claim 5, Antier discloses the claimed invention including said at least one cutting element are is configured to separate a membrane (2) from an associated spout (12) (Para. 31, 55, cutting element separates membrane from spout).
Re: Claim 6, Antier discloses the claimed invention including a spout (12) having a membrane (2) closing a tubular member (13) of said spout (Figs. 1-2)
Re: Claim 7, Antier discloses the claimed invention including said tubular member comprises a main body and an end portion being releasably attached to said membrane, and wherein the second axial thickness of the cutting portion of the at least one cutting element is greater than an axial length of said end portion (Figs. 1-2, depict the end portion tapering to a reduced length less than that of the cutting portion) except for being between 200 and 400% of the end portion. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Antier by causing the at least one cutting element to be between 200 and 400% of the axial length of said end portion. It appears that the device of Antier would work appropriately if made within the claimed thickness range as matter of design choice.
Re: Claim 8, Antier discloses the claimed invention including said membrane with a membrane flange (26) having an outer portion radially outside said end portion of the tubular member (Depicted in Fig. 2).
Re: Claim 9-10, Antier discloses the claimed invention including the axial length of the end portion is thinner than an axial thickness (D1) of the outer portion of the membrane flange (Depicted in Fig. 2) except for specifying between 20-50% of the flange thickness. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 
Re: Claim 15, Antier discloses the claimed invention except for a sealing lip in the embodiment of figs. 1-2. However, Antier in the embodiment of fig. 7 teaches a membrane (2) comprises a sealing lip (24) protruding into said tubular member (17), wherein said sealing lip from an axial position being arranged at a distance from an axial end position of the end portion (13) of the tubular member, and wherein an outer radius of the cutting portion (412) of said at least one cutting element  corresponds to an outer radius of the sealing lip (Depicted in Fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include sealing lip as taught by the embodiment of Fig. 7, since Antier states that such a modification provides additional sealing against the tubular member for maintaining an effect seal over a greater surface area of the tubular member of the spout. 
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dahl, Ammann, Zhu, Berggren, Rose, Parrinello, Rho, and Schumann are cited disclosing cutting element protruding inwardly from a cap into a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754